In re Starwood, Ronald; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Tangipahoa, 21st Judicial District Court, Div. “B”, Nos. 57789, 57790, 58535.
Denied. The district court record reflects that relator’s assertion of district court failure to address his July, 1989, pro se motions, as ordered by this Court in 89-KH-1900, is factually inaccurate. Court records reflect those motions were the subject of court proceedings on February 12, 1990. Relator’s petition for relief in connection with other complaints is premature, as he has not first petitioned the Court of Appeal, 1st Circuit.